Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 16 January 1782
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                     Sir
                     Philadelphia Janry 16th 1782
                  
                  I have had the honor to receive Your Excellencys Letter of the 8th and can assure you nothing on my part shall be wanting to induce Congress & the States to make as great preparations as possible for a combined operation & to improve every aid His Most Christian Majesty may be pleased to afford to the best advantage.
                  It was with extreme Satisfaction I heard the joyful News of the birth of a Dauphine, permit me not only to participate in the general joy which will be diffused thro France as well as  every part of the United States, but also to felicitate Your Excellency particularly on that happy event,, & to assert With how great esteem & personal Attachment I have the honor to be.
                  
               